              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM S. GREEN,                      :   CIVIL ACTION NO. 1:17-CV-1892
                                       :
                  Plaintiff            :   (Chief Judge Conner)
                                       :
           v.                          :
                                       :
STUBBS, et al.,                        :
                                       :
                  Defendants           :

                                   ORDER

     AND NOW, this 26th day of November, 2018, for the reasons set forth in the

court’s memorandum of the same date, it is hereby ORDERED that:

     1.    This action is DISMISSED pursuant to Federal Rule of Civil
           Procedure 41(b).

     2.    The Clerk of Court is directed to CLOSE this case.

     3.    Any appeal from this order is DEEMED frivolous and not in good faith.
           See 28 U.S.C. § 1915(a)(3).




                                    /S/ CHRISTOPHER C. CONNER
                                    Christopher C. Conner, Chief Judge
                                    United States District Court
                                    Middle District of Pennsylvania
